                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE                              FEB 18 2020
                                     AT KNOXVILLE
                                                                                Clerk, LJ . S. District Court
                                                                              Ea stern District of Tennessee
                                                                                       At f<noxville
IN THE MATTER OF THE SEARCH OF:                       )
                                                      )
UNITED STATES POSTAL SERVICE                          )       3:20-MJ-    \D\1
PACKAGES, MORE FULLY DESCRIBED                        )
IN ATTACHMENT A                                       )


                                           AFFIDAVIT

I, Wendy G. Boles, being duly sworn, hereby depose and say:

        1.     This affidavit is in support of an application to search two (2) parcels for evidence

of federal offenses, including the conspiracy to possess with the intent to distribute narcotics, and

the possession with the intent to distribute narcotics, in violation of Title 21, United States Code,

Sections 841 and 846. As such, I am seeking to search the United States Postal Service ("USPS")

Priority Mail parcels containing the following tracking labels #9405 5368 9784 6337 2434 39; and

9405 5368 9784 6337 2434 60. Both parcels list the return address, or commonly referred to as

the "sender", as "Jordan Levitt, 6600 Langdon Ave., Van Nuys, CA 91406." The parcel ending

in USPS tracking number "2434 39" is addressed to "Danielle Lee, 1305 W. Clinch Ave., Apt. 12,

Knoxville, TN 37916-2600." The parcel ending is USPS tracking number "2434 60" is addressed

to "Mike Schwartz, 110 Fem St., Knoxville, TN 37914-4015." Both parcels are more fully

described in Attachment A ("TARGET PARCELS").

       2.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS). I

have been employed by the United States Postal Service ("USPS") since 1994. I am currently

assigned to the United States Postal Inspection Service Office in Knoxville, Tennessee. I have

sixteen years of training and experience enforcing federal laws pertinent to the United States Mail.

I am responsible for investigating external postal-related crimes, including the investigation of



 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 1 of 7 PageID #: 3
illegal mailing and receipt of controlled substances, proceeds and related items through the United

States Mail in violation of Title 21, United States Code, Sections 841(a), 843(b) and 846. Prior to

becoming a Postal Inspector, I was a supervisor of mail processing and distribution in Knoxville,

Tennessee.

        3.      I am an "Investigative or Law Enforcement Officer" within the meaning of Title

18, United States Code, Section 3061, that is, an officer of the United States who is empowered

by law to conduct investigations of, and to make arrests for, offenses enumerated in Title 18,

United States Code, Section 3061.

        4.     Through my training and experience, I am aware that drug traffickers use the U.S.

Postal Service's Express and Priority Mail service to ship controlled substances, and/or the

proceeds from the sales of controlled substances, because of the service's speed and reliability, as

well as the ability to track the status of the delivery remotely. I also know that drug traffickers use

the United States Postal Service to ship controlled substances and their proceeds because of the

sanctity and protection afforded the United States Mail by federal statute.

        5.     I am familiar with the ways. in which drug traffickers conduct their business,

including but not limited to, the methods used to package, wrap, seal and otherwise disguise or

mask the odor of narcotics sent through the mail. I am also aware of the fact that narcotics

generally flow from narcotics source areas, where the price of narcotics is low, to narcotics

destination areas, where the price of narcotics is high. The Eastern District of Tennessee is

generally a narcotics destination area.




                                                  2

 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 2 of 7 PageID #: 4
        6.     Packages containing drugs and/or proceeds often have heavily taped seams and/or

additional outer packaging and wrapping. These packages in many instances contain a fictitious

return address; no return address; an actual return address associated to a vacant lot or house; or a

return address that is the same as the addressee address. These packages are also sometimes

addressed to or from a Commercial Mail Receiving Agency (i.e. UPS Store and Mailboxes Etc.).

This is done in order to conceal from law enforcement the identity of the person(s) shipping and/or

receiving the controlled substances.

       7.       Based on the following facts, I believe there is probable cause to believe that

narcotics are located inside the TARGET PARCELS.

                                         Probable Cause

       8.      Based on a law enforcement investigation, the USPIS became aware of suspicious

packages being sent through the USPS, from Los Angeles, California a known source area of

narcotics, to addresses in the Eastern District of Tennessee area. On or about December 13, 2019,

law enforcement placed an alert utilizing a postal service database for inbound parcels mailed from

California in which US postage and fees were prepaid utilizing USPS Commercial Base Pricing.

       9.      On or about February 6, 2020, law enforcement received an alert that the TARGET

PARCELS were destined for the Knoxville, Tennessee addresses. Both parcels contained the same

return address information of "Jordan Levitt, 6600 Langdon Ave., Van Nuys, CA 91406." Law

enforcement researched the listed sender on the TARGET PARCELS and could find no association

to a "Jordan Levitt" with that address through open source data bases as well as an inquiry with

the USPS.




                                                 3

 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 3 of 7 PageID #: 5
        10.    I know based on my training and experience, narcotics shipped through the USPS

frequently use fictitious names listed as the sender and recipients of packages to avoid criminal

culpability for the actual sender and intended recipient if the package is intercepted.

        11.    On February 6, 2020, I contacted Officer Brian Mullane, a trained narcotics

detection dog handler from the Knoxville Police Department. Officer Mullane conducted an

exterior examination of the TARGET PARCELS using a trained narcotics detection dog (K-9).

The TARGET PARCELS were placed among four other parcels at the Postal Inspection Service

office located at 8880 Cedar Springs Lane Suite 102, Knoxville, Tennessee and alerted only on

the TARGET PARCELS.

        12.    Officer Mullane and his narcotics detector canine, "Milan" conducted an exterior

inspection of the subject parcel described below. I was present when the TARGET PARCELS

were presented with the other four parcels to drug detection canine, "Milan" by his handler, Officer

Mullane. "Milan" reacted positively to the TARGET PARCELS only, according to Officer

Mullane. This indicated the TARGET PARCELS contained the scent of controlled substances.

       13.     The TARGET PARC ELS have been maintained, unopened, in my custody pending

application for a search warrant.

                                            Conclusion

       Based on the facts set forth in this affidavit, I believe that there is probable cause for the

issuance of a search warrant to search the TARGET PARCELS, as more fully described in




                                                 4

 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 4 of 7 PageID #: 6
                Attachment A, for evidence of violations of 21 U.S.C. §§ 841(a)(l) and 846, including but not

                limited to, controlled substances, documents, notes, records, and/or currency related to illegal drug

                trafficking.

                            FURTHER, THE AFFIANT SAYETH NOT.




                                                                                   Wendy G. Boles
                                                                                   US Postal Inspector


                Subscribed and sworn to before me
                this 7--P- day of February, 2020

     _I;':•.•>,>
                ·_·. K.ildxvil\e, Tenness~

          I,·,, " .
                         ', ','; .,· , •~   c_      1"
                                   '~----_,.,__Y,:b_....._
                                                  ::..
')
      ; ./ D'ebra·.C. ,PopHfu ·
      !   . ,    J   \               \"

        1  United States Magistrate Judge




                                                                 5

                 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 5 of 7 PageID #: 7
                                                           ATTACHMENT A

                                                        Item to be Searched

        United States Postal Service Priority Mail parcel containing the following tracking label 9405
5368 9784 6337 2434 39. The parcel lists the return address, or commonly referred to as the "sender",
as "Jordan Levitt, 6600 Langdon Ave., Van Nuys, CA 91406." The parcel ending with tracking number
"2434 39" is addressed to "Danielle Lee, 1305 W. Clinch Ave., Apt. 12, Knoxville, TN 37916-2600" as seen
in the photograph below.



                                                 p                US POSTAGE AND FEl!:S PAID

                                                                :~:•·
                                                                    •• II
                                                                =:Pnco
                                                                  FLAT RATE MED BOX


                                                             USPS PRIORITY MAIL
                                           JORDAN LEVITT
                                           6800 LANG[)Otl.l AVE                                                  0023
                                           VAN NUVS CA 91406




                                                       DANIELLE LEE
                                                       1305 W CLINCH AVE
                                                       APT12
                                                       KNOXVILLE TN 37918-2600




                                                                   USPS TRACKING#




                                                       lllllllllllllllllllll-lllllll,IIIIIIIIIIIII
                                                            9405 5368 9784 6337 243<1 39




                                  ~               UNITEDST/lTES
                                  ~ POST/lLSERVICE.



                                  PR·IORITY•
                                    MAIL

                                                                                      ~     U.t.t.fti.
                                                                                                                 s
                                                                                      1>.::4# C:U'b 1A
                                                                                      ,.,., ti
                                                                                      IO-Cl fY\11 ~ -1'11t - ~
                                         'I

                                       ,j ,, r   ~J!
                                       ~
                                       ' }l·   \'
                                          .1: ·,(                                         lli~llfflll Bllml~I
                                                                                           .,.,,..,IMuua.,ca
                                                   ;
                                  -·                                                      --
                                  Ill l rnll llH
                                  PS 000 11~00000
                                                                                      L                                 _J
                           ..__



 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 6 of 7 PageID #: 8
                                                  ATTACHMENT A

                                               Item to be Searched

        United States Postal Service Priority Mail parcel containing the following tracking label 9405
5368 9784 6337 2434 60. The parcel lists the return address, or commonly referred to as the "sender",
as "Jordan Levitt, 6600 Langdon Ave., Van Nuys, CA 91406." The parcel ending with tracking number
"2434 60" is addressed to "Mike Schwartz, 110 Fern St., Knoxville, TN 37914-4015" as seen in the
photograph below.




                                          p                  US POSTAQE AND Fe& PAID
                                                             2020.02-05


                                                             =· I
                                                             Com Pft1Prieo
                                                             Fl.AT RATE MED 00X                                     DIOI~
                                                                                                                             I
                                                       USPS PRIORITY MAIL
                                         JORDAN LEVITT
                                  ,      8600 LANGDON AVE
                                         VAN NUYS CA 9,.06
                                                                                                                        00


                                  ,-..
                                              MIKE SCHWARlZ
                                              110 FERN ST
                                              KNOXVILLE TN 37914-4015




                                               1111111111 IIIIIIIIID:
                                                    9405 5368 8784 6337 2434 80




                         ~      UNITEDST/lTES
                        lfiiij POSTllL SERVICE                               ...       -        \




                        PRIORITY
                            MAIL                                                   A'....""'H•"
                                                                                   -    l- -'<•••--
                                                                                                •--
                                                                                   •-..,.Jo,V

                                                                                         v ~s.c;,..,.,u,r,
                                                                                         , ,:, rr~•r
                                                                                         •J,,O,v u r: 1-. ,r,, • .a,s




                                                                               L                                                 _j




 Case 3:20-mj-01017-DCP Document 2 Filed 02/18/20 Page 7 of 7 PageID #: 9
